                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA:                No. 3: CR-18-39
                          :
      -vs-                :              (Judge Caputo)
                          :
CHRISTOPHER BEREZNAK, :                  Filed Electronically
                Defendant :


GOVERNMENT’S NOTICE OF INTENT TO INTRODUCE EVIDENCE
    PURSUANT TO FEDERAL RULE OF EVIDENCE 404(b)

     The defendant, Christopher Bereznak, is charged with nine counts

of unlawfully distributing and dispensing and causing to be distributed

and dispensed controlled substances (Soma/Carisoprodol, Schedule IV;

Diazepam, Schedule IV; and Percocet/oxycodone, Schedule II), outside

the usual course of a professional practice and not for a legitimate

medical purpose, in violation of 21 U.S.C. Section 841(a)(1).

     The prescriptions written and called-in by the defendant for

Ashley Gammon and charged in the indictment are as follows: (1) June

2, 2016, Soma 21 pills filled at Rite Aid; (2) June 6, 2016, Soma

(carisoprodol) 21 pills filled at Family Pharmacy on June 6, 2016; (3)

June 9, 2016, Soma 30 pills filled at Rite Aid; (4) June 14, 2016,

Diazepam 3 pills and (5) Soma 30 pills prescriptions written by the


                                     1
defendant on June 14, 2016, and filled by Rite Aid on June 14, 2016,

and June 18, 2016, respectively; (6) June 16, 2016, Percocet 10 pills

prescription written by the defendant on June 16, 2016 and filled by

Rite Aid on June 16, 2016; (7) July 6, 2016, Soma (carisoprodol) pills

filled on July 6, 2016 by Rite Aid; (8) July 12, 2016, Soma 15 pills

called-in on July 12, 2016 and filled by Dunmore Pharmacy on July 13,

2016; (9) July 18, 2016, Soma 30 pills called-in July 18, 2016 and filled

by Dunmore Pharmacy on July 18, 2016 (charged back for credit

because it is believed that Ashley was deceased as of July 18, 2016 and

was unable to pick up the prescription for Soma).

     In addition to the above, the Government also intends to

authenticate and introduce into evidence a prescription for Ashley

Gammon for Xanax (3 pills) that was called-in by the defendant and

filled by Family Pharmacy on June 6, 2016, the same day as the

prescription charge in Count 2 of the indictment.

     The Government submits that the above referenced prescription

not charged in the indictment is intrinsic to the charged crimes and

therefore admissible. However, the Government nonetheless includes it

in this notice in an excess of caution.


                                     2
Legal Discussion

     In this context, it is helpful to explain the legal framework for the

violations in this case. Title 21, U.S.C. § 841(a)(1) states that “[e]xcept

as authorized by this subchapter, it shall be unlawful for any person

knowingly or intentionally ... to manufacture, distribute, or dispense, or

possess with intent to manufacture, distribute, or dispense, a controlled

substance.” 21 U.S.C. § 841(a)(1). The Government contends that the

defendant, a dentist who held a DEA registration, violated this statute

when he issued a number of prescriptions for controlled substances to

Ashley Gammon. With respect to the defendant, he was legally allowed

to distribute controlled substances under certain circumstances. “A

prescription for a controlled substance to be effective must be issued for

a legitimate medical purpose by an individual practitioner acting in the

usual course of his professional practice.” 21 C.F.R. § 1306.04.

Prescriptions outside these bounds are illegal.

     The standard for determining whether a prescription is issued

within the usual course of professional practice is an objective one. See

United States v. Tobin, 676 F.3d 1264, 1283 (11th Cir. 2012) (holding

that “whether a prescription is made in the usual course of professional


                                     3
practice is to be determined from an objective, and not subjective,

viewpoint”); United States v. Smith, No. CRIM 05-282 MJD/JJG, 2006

WL 3702656, at *3 (D. Minn. Dec. 14, 2006) (“Based on extensive case

law, the Court concludes that the law requires an objective standard for

the phrase ‘usual course of professional practice.’ ”) (citing cases).

     Despite the use of the word “his” in section 1306.04, the

Government is not required to prove that the defendant was acting

outside the usual course of defendant's own practice, but instead that he

was acting outside the usual course of a generalized, objective

professional practice when he issued the charged prescriptions. See

United States v. Smith, 573 F.3d 639, 648 (8th Cir. 2009) (holding that

“it was not improper to measure the ‘usual course of professional

practice’ under § 841(a)(1) and § 1306.04 with reference to generally

recognized and accepted medical practices and not a doctor's self-

defined particular practice.”); United States v. Norris, 780 F.2d 1207,

1209 (5th Cir. 1986) (rejecting argument that “the use of the word ‘his’

in the regulation requires the Government to prove that he prescribed

the drugs for a purpose that was contrary to [defendant's] own

standards of reasonable medical practice.”).


                                      4
     Under Rule 404(b), “[e]vidence of a crime, wrong, or other act is

not admissible to prove a person's character in order to show that on a

particular occasion the person acted in accordance with the character,”

but “may be admissible for another purpose, such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” Noting that drug distribution under

section 841 is a specific intent crime, it is the Government’s contention

that evidence of the fact that the defendant issued another illegal

prescription is relevant to show intent, “absence of mistake or accident,

and a purposeful intentional scheme to make money selling

prescriptions.” See United States v. Johnson, 802 F.2d 1459, 1464 (D.C.

Cir. 1986) (“Specific intent is an essential element of a charge under 21

U.S.C. § 841(a) of possession of narcotics with intent to distribute, and

the prosecution would have been justified in offering other crimes

evidence in its case-in-chief ...”). The Government further contends that

the probative value of the additional prescription outweighs the

prejudice to the defendant if admitted in the context of the instant facts

and circumstances.




                                     5
     Evidence of similar uncharged illegal drug prescribing activity is

proper under Rule 404(b) because it tends to prove the defendant's

intent and absence of mistake when he issued the charged

prescriptions. See United States v. Merrill, 513 F.3d 1293, 1299–303

(11th Cir. 2008) (holding that “[a] jury may consider prescription data

sets outside those specifically charged in the indictment to determine

whether a physician has exceeded the legitimate bounds of medical

practice and as evidence of a plan, design, or scheme.”) (internal

quotations omitted); United States v. Brown, 553 F.3d 768, 789–90 (5th

Cir. 2008) (holding that the district court did not abuse its discretion in

admitting evidence of other prescriptions because “[t]he critical issue at

trial was whether the appellants filled [one doctor's] prescriptions

knowing they were illegitimate, and appellants' experiences in filling

piles of similar false prescriptions from a different doctor would speak

directly to that issue”); United States v. Henry, 727 F.2d 1373, 1377–78

(5th Cir.), on reh'g, 749 F.2d 203 (5th Cir. 1984) (holding that evidence

of prescriptions other than those charged in the indictment was

admissible under Fed. R. Evid. 404(b) because “[t]he extrinsic evidence

provides background information concerning [defendant's] practices in


                                     6
dispensing Schedule II drugs to the same individual on a frequent basis

in large quantities under at least questionable circumstances as to

legitimate medical needs, and, thus, shows substantially identical

acts.”); United States v. Harrison, 651 F.2d 353, 355 (5th Cir. 1981)

(holding that the jury, “in considering the issue of exceeding the

legitimate bounds of medical practice, [was not] limited to considering

only prescriptions charged ... [p]rescriptions issued at other times were

admissible as evidence of plan, design or scheme.”).

     Despite the fact that this evidence is intrinsic and/or has a proper

Rule 404(b) purpose, it also must be balanced against Rule 403

considerations. Under Rule 403, “[t]he court may exclude relevant

evidence if its probative value is substantially outweighed by a danger

of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Fed. R. Evid. 403.

     Here, the probative value of this Rule 404(b) evidence is

substantially outweighed by any unfair prejudice to the defendant. The

Government is seeking to introduce only one additional prescription

outside the specific prescriptions charged in the indictment. There can


                                     7
be no risk under these circumstances that the jury would be confused by

the evidence or mislead by the evidence (the officers will simply testify

that one of the prescriptions was initially not located). There is no risk

of undue delay, wasting time, or adding cumulative evidence.

Moreover, presenting evidence of one additional prescription that was

written at the same time as the prescription charged in Count 2 of the

indictment, and in fact falls sequentially in line in terms of the

prescription numbers, does not force the defendant to defendant himself

against unfair surprise or voluminous allegations.

     Other Circuit Courts have held in favor of the Government in

similar circumstances. In United States v. Stump, 735 F.2d 273, 275

(7th Cir. 1984), the Court held that prior prescriptions were evidence

showing intent, opportunity, plan, preparation and lack of mistake. In

that case, the defendant himself denied any intent to act unlawfully and

thereby placed the issue of his intent before the jury. The probative

value of the evidence was very high because it tended to prove that the

defendant was engaged in a pattern of continuing unlawful conduct

outside of the scope of a legitimate medical practice. This is pattern

evidence that clearly outweighs any conceivable prejudice to the


                                     8
defendant. “The prescriptions written for [the individual], standing

beside the offenses set out in the indictment, were inseparably a part of

a continuing scheme spanning a single period of time. The trial court

correctly permitted this pattern evidence to be considered by the jury.”

Id. at 275.

      The Eleventh Circuit explained in United States v. Hung Thien

Ly, No. CR407-286, 2008 WL 11343666, at *1–2 (S.D. Ga. June 25,

2008), “[a] jury may consider prescription data sets outside those

specifically charged in the indictment to determine whether a physician

has exceeded ‘the legitimate bounds of medical practice’ and ‘as

evidence of a plan, design, or scheme.’ ” (citing United States v. Merrill,

513 F.3d 1293, 1303 (11th Cir. 2008) (quoting United States v.

Harrison, 651 F.2d 353, 355(5th Cir. 1981)).

      Likewise, in United States v. Katz, 445 F.3d 1023 (8th Cir.
      2006), the Eighth Circuit upheld the district court's
      admission into evidence of 300 prescriptions not charged in
      the indictment. The rationale was as follows: First, evidence
      is admissible under Rule 404(b) to show intent. In this case,
      a necessary element of the crime charged was whether [the
      physician defendant] wrote the prescriptions for a legitimate
      medical purpose. Thus, the question of [the defendant]'s
      intent was central to the case and relevant to a material
      issue. Second, the prescriptions not charged in the
      indictment were similar in kind and close in time to the
      crime charged. Third, the prescriptions not charged in the

                                     9
     indictment were proven by a preponderance of the
     evidence.... Lastly, the admission of these other
     prescriptions was not unfairly prejudicial.

Id. at 1029.

     In this case, circumstances support the admission of the single

uncharged prescription. First, as argued above, it is admissible to show

the defendant's plan, design, or scheme. See Merrill, 513 F.3d at 1303.

     Second, the prescription the Government seeks to introduce is

similar in kind and time to the crimes charged, and exact in time to the

crime charged in Count 2. See Katz, 445 F.3d at 1029. Both the

charged prescriptions and uncharged prescription were for controlled

substances. Moreover, all of the prescriptions, including the one

prescription that is the subject of this notice, were written for the same

person, Ashley Gammon.

     In United States v. Robinson, 255 F.Supp. 3d 199 (D.D.C. 2017),

the Court similarly held that evidence of similar uncharged illegal drug

prescribing activity is proper under Rule 404(b) because it tends to

prove the defendant’s intent and absence of mistake when he issued the

charged prescriptions. Id. at 204-04.




                                    10
     Accordingly, the Government intends to admit evidence of the

uncharged prescription listed by the Government herein at trial.

                                   Respectfully submitted,

                                   DAVID J. FREED
                                   United States Attorney

                                   /s/ Michelle L. Olshefski
                                   MICHELLE L. OLSHEFSKI
                                   Assistant United States Attorney
                                   Atty ID No. PA 79643

                                   /s/ Francis P. Sempa
                                   FRANCIS P. SEMPA
                                   Assistant United States Attorney
                                   Atty ID No. PA 41294



Date: July 29, 2019




                                   11
                UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA            :   NO. 3:CR-18-039
                                    :
           v.                       :   (JUDGE CAPUTO)
                                    :
CHRISTOPHER BEREZNAK                :   Filed Electronically
             Defendant              :



                     CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on the 29th day of July,

2019, I caused the foregoing “Government’s Notice of Intent to

Introduce Evidence Pursuant to Federal Rule of Evidence 404(b)” to be

served upon Lawrence J. Kansky, Esquire, counsel of record for the

defendant, and that Attorney Kansky is a filing user under the ECF

system.



                                 /s/ Michelle L. Olshefski
                                 Michelle L. Olshefski
                                 Assistant United States Attorney




                                   12
